TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00606-CV



                                    Joe Payton, Appellant

                                                v.

                                  Christy Wallace, Appellee



   FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
         NO. 23, 857, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING




               The parties have filed an agreed motion to reverse and remand. We therefore reverse

and remand the cause for a new trial in accordance with the parties’ settlement agreement.




                                             Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Reversed and Remanded

Filed: December 20, 2001

Do Not Publish